Citation Nr: 1612615	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to April 1978, and from April 1986 to September 1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, in St. Louis, Missouri, inter alia, denied the Veteran's claims for service connection for low back pain, a bilateral knee disability, and a bilateral foot disability.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009. 

During the pendency of this appeal, the Veteran's claims file was transferred for the jurisdiction of the RO in Los Angeles, California, which has certified the appeal to the Board. 

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in an April 2012 rating decision, the RO/AMC granted service connection for right and left foot pes planus, plantar fasciitis, and Achilles tendonitis, which represented a full grant of the benefit sought with respect to the bilateral foot disability claim and fully resolved the appeal as to that claim.  The RO/AMC continued to deny the low back and bilateral knee claims, as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In December 2013, the Board formally dismissed the claim for service connection for bilateral foot disability and, again, remanded the low back and bilateral knee claims remaining on appeal for further development of the evidence.  After accomplishing further action, the AMC continued to deny the low back and bilateral knee claims (as reflected in a March 2014 SSOC) and has returned the matters to the Board for further consideration. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For the reasons expressed below, the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board review of the claims file reveals that further RO action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision in these matters.

As noted, the Veteran is seeking service connection for disabilities involving his low back and bilateral knees.  The Veteran attributes his current low back and bilateral knee disabilities to his strenuous duties and activities in service, including marching and carrying heavy objects, which he asserts put stress on his feet and caused his low back and bilateral knee disabilities.  

In March 2011, the Board remanded the claims on appeal for additional evidentiary development, to specifically include obtaining medical opinions that addressed whether the Veteran's current bilateral knee or low back disabilities are likely related to his military service.  

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with osteoarthritis of the lumbar spine and enthesopathy of the bilateral knees.  However, the October 2011 VA examiner opined that the lumbar spine and bilateral knee disabilities are less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  With respect to the low back/lumbar spine, the VA examiner noted that, while the Veteran saw a private physician for chronic low back pain in September 2004 and x-rays showed mild degenerative changes, there was no record of complaints of low back pain during service.  With respect to the bilateral knees, the VA examiner noted the Veteran's medical history as it pertains to his knees, including the two complaints of bilateral knee pain in service and the evidence of abnormal bony projections at the attachment of the tendons and ligaments in his knees, which developed after service.  However, the examiner noted that the Veteran had not seen a doctor for this condition since service, although he still had pain with bending and squatting.

In December 2013, the Board concluded that the October 2011 opinion was inadequate because the examiner did not consider all relevant facts in this case, including the competent lay evidence that the Veteran developed low back pain during service and that his back and knee pain have persisted since service.  As a result, the Board, again, remanded the claims on appeal to obtain an additional medical opinion regarding the likely etiology of the Veteran's current low back and bilateral knee disabilities.  The Board specifically requested that the physician designated to provide the opinion address whether it is at least as likely as not that the Veteran's lumbar spine osteoarthritis or enthesopathy of the bilateral knees were incurred in or otherwise related to his military service, with consideration and discussion of the lay evidence of continuity of symptomatology and whether his repeated, painful squatting and bending during and since service resulted in the abnormal bony projections manifested after service.  

In January 2014, a different VA medical professional reviewed the record and noted there was little to any documentation of any significant in-service injury or complaints of back or knee issues in the STRs, with even greater lack of documentation following service.  The January 2014 examiner then provided a discussion regarding how, in his experience, most lay people often confound a relationship between unrelated conditions given their poor understanding of the workings of the human body and cannot recall any details of the initial injury or event but are certain of their recollection of history following service even without medical attention for the claimed condition for many years.  He also stated that, while some service members may live with their conditions, he is reluctant to concede this is the case for everyone who has foregone medical condition for many years but claim that it has affected them in a detrimental way all this time.  The January 2014 examiner ultimately concluded that, while the Veteran may truly believe his back and knees are related to service, the evidence of record did not support that conclusion to any degree of certainty.  

While the Board appreciates the discussion provided by the January 2014 examiner regarding the overall limitations of lay assertions regarding the relationship between their claimed conditions and military service, the discussion provided does not adequately explain why, in this case, the evidence does not support a finding of an etiologic relationship between the Veteran's service and his current low back and bilateral knee disabilities.  

Indeed, while the examiner is correct in noting that many service members cannot recall any details of the initial injury or event, this Veteran has consistently asserted that his current low back and bilateral knee disabilities were incurred as a result of his strenuous duties and activities in service.  The STRs also reflect that his complaints of knee pain were associated with running, squatting, and sitting for long periods of time and document his report of lifting weights on a daily basis.  See STRs dated December 1993 and September 1994.  While these particular service records do not contain any complaints of low back pain, they do corroborate the Veteran's report of strenuous duties and activities in service which, in turn, may have also caused his low back pain.  

Moreover, it appears that the January 2014 examiner is reluctant to believe lay assertions of continuity after service based on the lack of contemporaneous medical evidence; however, the Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" and the Veteran is considered competent to report the onset and ongoing nature of his symptom following service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition the deficiencies noted above, the Board notes that, since the December 2013 remand and January 2014 VA opinion, VA has obtained the Veteran's May 1999 retirement report of medical examination and history which show the Veteran reported having recurrent back pain that occurred on a weekly basis and was associated with use.  He also reported having numerous knee injuries during his military career.  Objective examination of the spine was normal but the examining physician noted there was evidence of patellofemoral grind and provided a diagnosis of patellofemoral syndrome with respect to the lower extremities.  

Because the May 1999 reports of medical history and examination were not associated with the record when VA obtained the January 2014 medical opinion, and this evidence corroborates the Veteran's report that he developed low back and bilateral knee pain during service, the Board finds that these claims must again be remanded for the AOJ to obtain an further medical opinion -preferably, from another appropriate physician based on claims file review.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition to the foregoing, the Board notes that, during the September 2010 hearing, the Veteran suggested that his back and knee problems may be related to his bilateral foot problems.  See Travel Board hearing transcript, p. 7.  Because service connection has been established for right and left foot pes planus, plantar fasciitis, and Achilles tendonitis since that time, the Board finds that a medical opinion is needed that addresses whether the Veteran's current low back and bilateral knee disabilities are caused or aggravated by his service-connected bilateral foot disabilities.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that a service connection claim includes all theories under which service connection may be granted).

Also, while these matters are on remand, to ensure that all due process requirements are met, the AOJ should obtain all VA treatment records dated since December 2015, as any such records may contain information and evidence relevant to the claims on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the action requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician-preferably, one who has not previously provided an opinion in connection with this claim.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion should include discussion of the Veteran's documented medical history and assertions.

With respect each diagnosed osteoarthritis the lumbar spine and enthesopathy of the bilateral knees, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred in or is otherwise medically-related to the Veteran's military service.

In addressing the above, the physician must consider and discuss the significance of service treatment records which show (1) complaints of ongoing knee pain as a result of running, squatting, and sitting for long periods of time, (2) his report of recurrent back pain at separation from service, (3) and the notation of patellofemoral syndrome at separation from service (as appropriate).  

The physician must also consider the Veteran's history of strenuous duties and activities in service, including marching, carrying heavy objects, and lifting weights on a daily basis; as well as his competent assertions 
competent assertions of continued low back and bilateral knee pain since service, noting that the lack of contemporaneous medical evidence does not, in itself, render the Veteran's reports of continuity of symptoms not credible.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.

For any disability not deemed to be medically related to service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (i.e., worsened beyond normal progress of the disorder) by the Veteran's service-connected right and left foot pes planus, plantar fasciitis, and Achilles tendonitis.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation. 

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




